United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-11155
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHRIS RYAN JACKSON,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 4:00-CR-250-ALL-A
                      --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Chris Ryan Jackson was convicted by a jury of one count of

possession with intent to distribute 30 grams of cocaine in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C)(iii); one count of

carrying a firearm during and in relation to a drug trafficking

offense in violation of 18 U.S.C. § 924(c)(1); and two counts of

possession of a firearm by a felon in violation of 18 U.S.C.

§§ 922(g)(1) and 924(a)(2).   Jackson appeals his sentence as




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-11155
                                  -2-

to all counts and his conviction on the § 924(c) count.    Finding

no error, we affirm.

     Jackson argues that the evidence was not sufficient to

support his conviction for possession of a firearm in furtherance

of a drug trafficking crime under 18 U.S.C. § 924(c).    As Jackson

did not renew his Rule 29 motion for acquittal, our review is

limited to determining whether there is a manifest miscarriage of

justice, meaning that the “the record must be devoid of evidence

of guilt or the evidence must be so tenuous that a conviction is

shocking.”     See United States v. Avants, 367 F.3d 433, 449 (5th

Cir. 2004).

     Jackson’s contention that the evidence did not show he was

guilty of a drug trafficking crime is without merit.    Jackson

does not separately challenge his conviction for possession with

intent to distribute cocaine, which is the predicate offense for

the § 924(c) conviction.     See United States v. Munoz-Fabela, 896-

F.2d 908, 911 (5th Cir. 1990).    In addition, the evidence that

Jackson was arrested in possession of more than 20 grams of crack

cocaine coupled with testimony that such an amount is consistent

with distribution was sufficient to support a finding of drug

trafficking.     See United States v. Harrison, 55 F.3d 163, 165

(5th Cir. 1995).

      The evidence amply supported the jury’s verdict that the

weapon recovered from Jackson when he was arrested furthered the

offense.   The gun was found in Jackson’s rear waistband, it was
                            No. 03-11155
                                 -3-

loaded, and it was readily accessible and near the drugs that

Jackson was carrying.    See United States v. Ceballos-Torres, 218
F.3d 409, 413-15 (5th Cir. 2000).

     Jackson next argues that the district court erred in

concluding that his two prior offenses for theft and robbery were

not related for purposes of his criminal history score.

Relatedly, he contends that the district court erred in relying

on summaries of police reports set out in an addendum to the

Presentence Report(PSR) and that, as those reports were not part

of the record, there was no evidence to support the district

court’s finding.    He also asserts that reliance on the reports

was improper under United States v. Booker, 125 S. Ct. 738

(2005), and Shepard v. United States, 125 S. Ct. 1254 (2005).

     In making sentencing determinations under the Sentencing

Guidelines, a district court may rely on information set forth in

the PSR.   United States v. Montoya-Ortiz, 7 F.3d 1171, 1180 (5th

Cir. 1993).   Jackson does not dispute the reliability or accuracy

of the PSR’s summary of the reports and, in fact, cited the

summary and the reports in support of his arguments to the

district court.    His contention that there was no evidence to

support the district court’s findings is without merit.    We also

reject his claim that the district court’s reliance on the

reports violated Booker or Shepard.

     The district court did not err in finding that the offenses

were not related.    First, the offenses did not occur on the same
                            No. 03-11155
                                 -4-

occasion.   One was the theft of a vehicle from a dealership,

while the second was an armed robbery of an individual, and the

crimes occurred in different locations at different times.       Cf.

United States v. Moreno-Arredondo, 255 F.3d 198, 207 (5th Cir.

2001).    Further, they were not part of a common scheme or plan as

they were not planned at the same time, nor did the theft of the

vehicle necessarily entail the subsequent robbery.    Cf. United

States v. Robinson, 187 F.3d 516, 520 (5th Cir. 1999).

     Finally, Jackson argues that, pursuant to Booker, the

district court violated his Sixth Amendment rights by basing his

sentence on facts that were neither found by a jury nor admitted

by him.   As Jackson did not make a Sixth Amendment challenge in

the district court, we review for plain error.    See United States

v. Mares, 402 F.3d 511, 520 (5th Cir. 2005), petition for cert.

filed (Mar. 31, 2005) (No. 04-9517).   Jackson cannot show that

any error affected his substantial rights under the third prong

of the plain error test, because there is nothing in the record

to indicate that the district court would have given Jackson a

lower sentence under an advisory rather than a mandatory

sentencing scheme.    See id.   For the foregoing reasons, the

judgment of the district court is AFFIRMED.